    Case: 4:20-cv-01451-SRC Doc. #: 9 Filed: 03/17/21 Page: 1 of 11 PageID #: 32




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

    TONY T. WILLIAMS,                                    )
                                                         )
                   Petitioner,                           )
                                                         )
          v.                                             )                No. 4:20-cv-01451 SRC
                                                         )
    DALE GLASS,                                          )
                                                         )
                   Respondent.                           )

                                         Memorandum and Ordre

        This matter comes before the Court on petitioner Tony T. William’s application for writ of

habeas corpus under 28 U.S.C. § 2241. For the reasons discussed below, the application for writ

of habeas corpus brought pursuant to 28 U.S.C. § 2241 will be summarily dismissed.

                                                  Background

         At the time of filing this action, Williams was a Missouri State pretrial detainee, presently

incarcerated at the St. Louis County Justice Center. He was charged with felony murder in the

second degree and armed criminal action. State of Missouri v. Williams, No. 1922-CR03431-01

(22nd Judicial Cir., St. Louis City).1

        The complaint in Williams’s criminal action was filed on October 28, 2019. It alleges that

on January 18, 2018, Williams knowingly and intentionally, after deliberation, committed the

murder of Reshauwn Haley by shooting him.2



1
  Williams’s criminal case was reviewed on Missouri Case.net, Missouri’s online case management system. The
Court takes judicial notice of these public records. See Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (explaining
that district court may take judicial notice of public state records).
2
  Williams was initially charged with murder in the first degree and armed criminal action. He is currently charged
with felony murder in the second degree and armed criminal action. In his complaint, Williams asserts that he was
charged in two criminal cases in the Circuit Court. He cites to Case No. 1822-CR00329-01 as the prior case to his
present Case No. 1922-CR03431-01. When the Court attempted to query the 2018 case, it could not be accessed on
Missouri.Case.Net, most likely because it was subject to nollo proseqi, as stated by Williams.
    Case: 4:20-cv-01451-SRC Doc. #: 9 Filed: 03/17/21 Page: 2 of 11 PageID #: 33




         A probable cause statement and warrant for William’s arrest was issued on October 28,

2019, and the warrant indicated that no bond would be set.3 On October 30, 2019, Williams

appeared for a detention hearing in front of the Honorable Clinton R. Wright. Williams was

represented by counsel at the detention hearing and entered a plea of not guilty. Judge Wright set

the matter for bond hearing with his counsel on November 6, 2019.

         On November 6, 2019, after full hearing on the matter, the Honorable David A. Rothier

made the determination that the initial bond determination should not be changed. Judge Rothier

noted that his decision was based on “the seriousness of the charge and the strength of the evidence

against [petitioner].” Judge Rothier further found Williams’s home plan to be unacceptable.

         Judge Rothier set Williams’s next bond hearing on December 9, 2019. However, on that

date, the hearing on bond did not occur. Williams’s hearing was postponed due to the grand jury

meeting to review the action.

         On January 16, 2020, the grand jury indicted Williams. State of Missouri v. Williams, No.

1922-CR03431-01 (22nd Judicial Cir., St. Louis City). The indictment stated that Williams

committed felony murder in the second degree on January 18, 2018, when he shot and killed

Rayshaun Haley during an attempted robbery. Williams was also again charged with armed

criminal action. Once again, no bond was allowed for Williams at the time the indictment was

filed. The indictment was signed by the Honorable Rex Burlison. On February 24, 2020, Williams

waived formal reading of the indictment and waived his formal arraignment. Id.

         On March 5, 2020, Williams, through counsel, moved for bond reduction. Counsel

asserted that due to his age of nineteen, the fact that he had been attending high school prior to his

incarceration, as well as his ability to hold down prior work, and his prior home with his mother


3
 There is a notation on Williams’s arrest warrant indicating that his original arrest occurred on January 18, 2019. It
states that his charges were “nolled and rebooked.” [sic]

                                                           2
    Case: 4:20-cv-01451-SRC Doc. #: 9 Filed: 03/17/21 Page: 3 of 11 PageID #: 34




and step-father, he was not a flight risk and should be allowed some bond in his case. Counsel

also asserted that Williams was indigent, and bond should be given at a substantial reduction in

cost.

        Before a hearing could be scheduled on Williams’s motion for bond, the COVID-19

Pandemic occurred. On March 17, 2020, the Circuit Court issued a Standing Order suspending all

in-person hearings in the Circuit Court unless there were emergency circumstances. The Standing

Order closed the Circuit Court to in-person hearings through April 6, 2020. Williams’s case was

continued a second time due to the COVID-19 Pandemic on April 6, 2020. The Court was again

closed to in-person hearings through May 8, 2020. On May 15, 2020, the Court entered a separate

Order sua sponte continuing Williams’s case until June 16, 2020. Id.

        On June 10, 2020, Williams’s counsel filed three motions in his criminal action: a motion

for speedy trial; a notice that Williams was going to call his prior filed motion for bond reduction

up for hearing on June 16, 2020; and a motion to dismiss the indictment for violation of Williams’s

speedy trial rights. Id. On June 18, 2020, the Court held the hearing via videoconference on

Williams’s motion for bond and his motion to dismiss the indictment based on his speedy trial

rights. After arguments from Williams’s counsel and the Circuit Attorney, the Court denied

Williams’s motion for bond as well as his motion to dismiss the indictment based on his speedy

trial rights. Id.

        On July 10, 2020, Williams, representing himself pro se, filed a “petition for writ of habeas

corpus,” seeking release from custody on bond while awaiting trial. On August 17, 2020, Williams

filed a pro se “petition for writ of mandamus,” seeking to dismiss the indictment against him.4

Williams asserts that he has been unlawfully denied bond in his criminal action, and he asserts that


4
 The docket on Missouri.Case.Net shows that Williams filed two motions for writ of mandamus, on August 17, 2020
and August 18, 2020. Review of these documents show that they are substantially the same.

                                                      3
  Case: 4:20-cv-01451-SRC Doc. #: 9 Filed: 03/17/21 Page: 4 of 11 PageID #: 35




the Court has violated his speedy trial rights. There is no indication that the Circuit Court ruled

on these motions. However, on July 20, 2020, Williams filed a pro se application for writ of habeas

corpus in the Supreme Court of Missouri seeking “release from custody” on the grounds that his

“right to bond is being violated” in Case No. 1922-CR03431-01. Williams v. State, No. SC98636

(Mo. 2020). The Supreme Court of Missouri denied Williams’s application for writ of habeas

corpus relating to his bond issues on July 22, 2020. Id.

       On August 17, 2020, Williams filed an application for writ of mandamus in the Supreme

Court of Missouri asserting his “rights to a speedy trial and due process of law has been violated

in his state criminal matter” in Case No. 1922-CR03431-01. Williams v. State, No. SC98679 (Mo.

2020). The Supreme Court of Missouri denied Williams’s application for writ of mandamus

relating to his speedy trial and due process issues on August 26, 2020. Id.

       On September 11, 2020, the Honorable Jason Mark Sengheiser ordered that Williams’s

criminal action be set for trial by jury on October 19, 2020. On October 16, 2020, however, the

Court continued the trial as a result of the State of Emergency issued by the Mayor of St. Louis on

that same date, as well as a Standing Order issued by the Circuit Court as a result of the COVID-

19 Pandemic. The Circuit Court Order noted that the trial was supposed to have at least sixty (60)

venirepersons available for jury selection for a five-day trial, and as a result of the pandemic, it

was not reasonable to do so at that time. Accordingly, Williams’s trial was reset for December 15,

2020. Id. Unfortunately, due to COVID-19, the case was continued an additional two more times

until St. Louis City Court reopened in March of 2021.

       On March 15, 2021, Williams pleaded guilty in his criminal action to felony murder in the

second degree and armed criminal action. State of Missouri v. Williams, No. 1922-CR03431-01




                                                 4
    Case: 4:20-cv-01451-SRC Doc. #: 9 Filed: 03/17/21 Page: 5 of 11 PageID #: 36




(22nd Judicial Cir., St. Louis City). He was sentenced to sixteen (16) years’ of imprisonment in

the Missouri Department of Corrections.

                                                     Petition

        On October 6, 2020, Williams filed an application for habeas corpus brought pursuant to

28 U.S.C. § 2241.5 In his application for habeas relief, Williams asserts that he is entitled to release

from confinement for several reasons: (1) his pretrial detention has violated his Fifth Amendment

due process rights; and (2) his pretrial detention has violated his Eighth Amendment right against

excessive bond and (3) his pretrial detention has also violated his speedy trial rights. Williams

filed a supplement to his writ of habeas corpus on January 11, 2021, seeking to add another ground

to his petition. He stated that on December 28, 2020, he was notified that he tested positive for

COVID-19. Williams also argues in his application for writ that it is unlawful to hold him in jail

during a national pandemic.

        Williams asserts that he was originally arrested on the date of the alleged occurrence,

January 18, 2018.6 He alleges that on January 26, 2018, he was charged by Complaint with first

degree murder and armed criminal action in State v. Williams, No. 1822-CR00329 (22nd Judicial

Circuit, St. Louis City). On April 15, 2018, he was charged by Indictment, and he was arraigned

on April 18, 2018. Williams was represented by counsel in that action.

        Williams alleges that in his first criminal action, filed in 2018, he filed a pro se motion on

June 18, 2018, requesting a speedy trial. He claims that a “speedy trial before date” of December

15, 2018, was set by the Circuit Court.




5
  Williams filed a motion to proceed in forma pauperis in this action on October 29, 2020. A review of his motion to
proceed in forma pauperis indicates that he is indigent and entitled to waiver of the full $5 filing fee.
6
  See Williams’s Exhibits to his Petition. Fed.R.Civ.P.10(c).

                                                         5
  Case: 4:20-cv-01451-SRC Doc. #: 9 Filed: 03/17/21 Page: 6 of 11 PageID #: 37




       Williams claims that despite his pro se motion for speedy trial, the trial setting on December

15, 2018 was continued to February 4, 2019, due to discovery being incomplete. He claims that

on January 23, 2019, his counsel asked for a change in the February 4, 2019, trial setting due to

unavailability. The new setting was March 18, 2019. However, when the case was transferred to

the trial division on March 7, 2019, it was set for multiple status conferences during which time

the Circuit Attorney’s Office attempted to come up with a plea offer.

       Williams asserts that on June 18, 2019, he requested and was granted a “120-day” speedy

trial motion during a detention hearing. Williams states that a pre-trial conference was scheduled

for October 17, 2019, and a jury trial was scheduled for October 28, 2019. However, on the date

of the trial, the Circuit Attorney once again requested a continuance. The Court denied the request

and at that time the Circuit Attorney’s Office filed a nolle prosequi dismissing the charges against

Williams. On that same date the Circuit Attorney filed a new criminal Complaint charging

Williams with Felony Murder in the First Degree and Armed Criminal Action in Case No. l 922-

CR0343.

       For relief, Williams seeks dismissal of the indictment pending in State of Missouri v.

Williams, No. 1922-CR03431-01 (22nd Judicial Cir., St. Louis City) and “immediate release from

custody.”

                                            Discussion

       Williams seeks to have his state criminal charges dismissed due to an alleged violation of

his right to a speedy trial under Missouri law and the Sixth Amendment. He also complains that

he has been denied bond in violation of the Eighth Amendment. Williams additionally seeks

release based on health and safety arguments pursuant to the current pandemic as a result of




                                                 6
  Case: 4:20-cv-01451-SRC Doc. #: 9 Filed: 03/17/21 Page: 7 of 11 PageID #: 38




COVID-19. Lastly, he states his pretrial detention violates his Fifth Amendment rights. For the

reasons discussed below, the Court will summarily dismiss the petition.

       A. Williams is No Longer A Pretrial Detainee

       At the time Williams filed the instant action, he was a pretrial detainee awaiting trial before

the St. Louis City Circuit Court. For relief in this action, Williams sought dismissal of the

indictment pending against him in State of Missouri v. Williams, No. 1922-CR03431-01 (22nd

Judicial Cir., St. Louis City) and “immediate release from custody.”

       Upon review of State of Missouri v. Williams, No. 1922-CR03431-01 on

Missouri.Case.Net, Williams plead guilty on March 15, 2021. He was sentenced on that same date

to sixteen (16) years’ imprisonment in the Missouri Department of Corrections. Accordingly, an

action pursuant to 28 U.S.C. § 2241 is no longer appropriate. That is, a person in custody pursuant

to the judgment of a state court “can only obtain habeas relief through § 2254, no matter how his

pleadings are styled.” Crouch v. Norris, 251 F.3d 720, 723 (8th Cir. 2001) (stating that not only

was § 2254 an appropriate vehicle for state prisoner’s claims, it was, “as a practical matter, the

only vehicle”). For this reason, the petition is subject to dismissal as moot.

       Article III, Section 2 of the United States Constitution establishes the scope of federal court

jurisdiction, which includes “all Cases . . . arising under this Constitution . . . [and] Controversies

to which the United States shall be a Party . . . .” The Supreme Court has concluded that “[t]he

Constitution's case-or-controversy limitation on federal judicial authority . . . underpins . . . our

mootness jurisprudence . . . .” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528

U.S. 167, 180 (2000). Mootness is jurisdictional. See Cole v. Oroville Union High Sch. Dist., 228

F.3d 1092, 1098 (9th Cir.2000). “This means that, throughout the litigation, the plaintiff ‘must

have suffered, or be threatened with, an actual injury traceable to the defendant and likely to be



                                                  7
  Case: 4:20-cv-01451-SRC Doc. #: 9 Filed: 03/17/21 Page: 8 of 11 PageID #: 39




redressed by a favorable judicial decision.’” Spencer v. Kemna, 523 U.S. 1, 7 (1998) (quoting

Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990)). “A case is moot when it is impossible

for the court to grant any effectual relief whatever to a prevailing party.” In re Overland Park Fin.

Corp., 236 F.3d 1246, 1254 (10th Cir. 2001) (internal quotation marks omitted).

       Given the limited focus of typical pretrial-custody petitions under § 2241, such petitions

become moot upon the conviction of the petitioner. See Williams v. Slater, 317 F. App'x 723 (10th

Cir. Jun. 20, 2008) (“We conclude that [petitioner’s] conviction and sentence have mooted his

request for an order to show cause for his pretrial confinement.”) (following Thorne v. Warden,

Brooklyn House of Det. for Men, 479 F.2d 297, 299 (2d Cir. 1973) (“Since [petitioner] is now held

as a convicted defendant rather than merely on a criminal charge not yet brought to trial, the issue

as to the legality of his continued pretrial detention has been mooted, and it therefore becomes

unnecessary to resolve the constitutional issues presented.”), and Fassler v. United States, 858

F.2d 1016, 1018 (5th Cir. 1988) (“Because [petitioner] is now legally in federal custody, we must

hold that his request for release from pretrial confinement is moot.”); Bridges v. Lawton, No. 13-

3701, 2014 WL 516460, at *2 (E.D. Pa. Feb. 7, 2014) (DuBois, J., approving and adopting report

and recommendation of Sitarski, M.J.) (section 2241 pretrial petition dismissed as moot upon

conviction and sentence); Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698–99 (3d Cir. 1996)

(“If developments occur during the course of adjudication that eliminate a [petitioner's] personal

stake in the outcome of a suit or prevent a court from being able to grant the requested relief, the

case must be dismissed as moot.”); see also Yohey v. Collins, 985 F.2d 222, 228–29 (5th Cir. 1993)

(finding that claims for federal habeas relief for pretrial issues are mooted by petitioner’s

subsequent conviction).




                                                 8
    Case: 4:20-cv-01451-SRC Doc. #: 9 Filed: 03/17/21 Page: 9 of 11 PageID #: 40




        Because this Court cannot grant Williams the relief he seeks in his petition, as he was

sentenced on March 15, 2021, the Court must deny his § 2241 as moot.

        B. Health Risk Due to Pandemic

        Williams asserts in a conclusory manner that being held in jail during a pandemic is a health

risk. The Court will address these contentions as Williams is presumably still incarcerated at this

time.

        There is nothing, per se, unconstitutional about being held in jail during a pandemic. Both

the Fourteenth Amendment and the Eighth Amendment forbids deliberate indifference to

conditions posing “an unreasonable risk of serious damage . . . to future health.” See Helling v.

McKinney, 509 U.S. 25, 35 (1993). To that end, measures must be taken to contain the spread of

infectious diseases. See DeGidio v. Pung, 920 F.2d 525, 533 (8th Cir. 1990) (determining that

continuing failure of prison officials to institute a system to prevent the spread of tuberculosis

violated the Eighth Amendment).

        Although Williams complains that hygiene products are scarce, he does not indicate what

he believes hygiene products to be, whether this is N-95 masks and gloves or simply masks, which

the CDC has indicated will help stop the spread of COVID-19. Moreover, the Justice Center’s

instituting quarantine measures and providing masks to the inmates would serve as strong evidence

that they are indeed attempting to institute a system to prevent the spread of COVID-19. See

Cameron v. Bouchard, 815 Fed. Appx. 978, 986 (6th Cir. 2020) (explaining that the quarantining

of “any inmate exposed to COVID-19 is strong evidence that [defendants] are responding

reasonably to the risk posed by the virus”).7


7
 In his supplement to his application for writ, Williams states that he tested positive for COVID-19 in December of
2020. The Court sympathizes with him but recognizes that this alone does not constitute grounds for relief in this
case. Although Williams states he tested positive for COVID-19, he does not indicate that he was not properly
treated for the disease once he tested positive.

                                                         9
 Case: 4:20-cv-01451-SRC Doc. #: 9 Filed: 03/17/21 Page: 10 of 11 PageID #: 41




        Nonetheless, if Williams believes his health and safety are at risk he should file a separate

lawsuit pursuant to 42 U.S.C.§ 1983. Conditions of confinement issues should be addressed under

the Civil Rights Act, pursuant to 42 U.S.C. § 1983.

        Nevertheless, Williams’s claims do not constitute grounds for relief under § 2241, which

provides, in relevant part, that a writ of habeas corpus shall not extend to a prisoner unless the

prisoner “is in custody in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2241(c)(3). Williams’s complaints regarding the COVID-19 Pandemic simply do not

constitute allegations that he is being held illegally by the State of Missouri. Therefore, these

claims must be dismissed.

        C. Summary dismissal

        Rule 4 of the Rules Governing § 2254 Cases in the United States District Courts provides

that a district court shall summarily dismiss a habeas petition if it plainly appears that the petitioner

is not entitled to relief. Rule 4 applies to habeas petitions arising under 28 U.S.C. § 2241. See

Rule 1(b) of the Rules Governing § 2254 Cases (stating that the “district court may apply any or

all of these rules to a habeas corpus petition not covered by Rule 1(a)”). For the reasons discussed

above, it plainly appears that Williams is not entitled to relief on his § 2241 petition. Therefore,

the petition will be summarily dismissed.

        Accordingly, the Court grants [2] William’s motion to allow printed petition to stand, [5]

William’s motion for leave to proceed in forma pauperis, and [7] William’s motion to supplement

his petition. The Court denies and dismisses [1] William’s application for writ of habeas corpus

and [7] William’s supplemental application for writ of habeas corpus brought pursuant to 28

U.S.C. § 2241. The Court also denies [8] William’s motion for summary judgment. A separate




                                                   10
 Case: 4:20-cv-01451-SRC Doc. #: 9 Filed: 03/17/21 Page: 11 of 11 PageID #: 42




order of dismissal will be entered. The Court further orders that a certificate of appealability will

not be issued.



       So Ordered this 17th day of March 2021.




                                                  STEPHEN R. CLARK
                                                  UNITED STATES DISTRICT JUDGE




                                                 11
